Exhibit 10.3
JOINDER AGREEMENT
THIS JOINDER AGREEMENT (the “Agreement”) dated as of April 28, 2011 is by and
between Ancestry.com DNA, LLC, a Delaware limited liability company (the “New
Subsidiary”), and Bank of America, N.A., in its capacity as Administrative Agent
under that certain Credit Agreement dated as of September 9, 2010 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among Ancestry.com Operations Inc., a Delaware corporation (the “Borrower”), the
Guarantors, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the holders of the Obligations:
1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender and the Administrative Agent, as provided in
Article IV of the Credit Agreement, the prompt payment and performance of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.
2. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Security Agreement and a “Grantor” for all purposes of the Security
Agreement, and shall have all the obligations of a Grantor thereunder as if it
had executed the Security Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting the generality
of the foregoing terms of this paragraph 2, the New Subsidiary hereby grants to
the Administrative Agent, for the benefit of the holders of the Obligations, a
continuing security interest in, and a right of set off against, any and all
right, title and interest of the New Subsidiary in and to the Collateral (as
defined in the Security Agreement) of the New Subsidiary to secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations (as
defined in the Security Agreement).
3. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Pledge Agreement and a “Pledgor” for all purposes of the Pledge Agreement,
and shall have all the obligations of a Pledgor thereunder as if it had executed
the Pledge Agreement. The New Subsidiary hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in the Pledge Agreement. Without limiting the generality of the foregoing terms
of this paragraph 3, the New Subsidiary hereby grants, pledges and assigns to
the Administrative Agent, for the benefit of the holders of the Obligations, a
continuing security interest in any and all right, title and interest of the New
Subsidiary in and to the Equity Interests identified on Schedule 6 hereto and
all other Pledged Collateral (as defined in the Pledge Agreement) of the New
Subsidiary to secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration, mandatory prepayment or otherwise, of
the Secured Obligations (as defined in the Pledge Agreement).

 

 



--------------------------------------------------------------------------------



 



4. The New Subsidiary hereby represents and warrants to the Administrative Agent
and the Lenders that:
(a) The New Subsidiary’s exact legal name and state of formation are as set
forth on the signature pages hereto.
(b) The New Subsidiary’s taxpayer identification number and organization number
are set forth on Schedule 1 hereto.
(c) Other than as set forth on Schedule 2 hereto, the New Subsidiary has not
changed its legal name, changed its state of formation, been party to a merger,
consolidation or other change in structure in the five years preceding the date
hereof.
(d) Schedule 3 hereto includes all of the IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by the New Subsidiary as of the date hereof. None
of the IP Rights of the New Subsidiary set forth in Schedule 3 hereto is subject
to any licensing agreement or similar arrangement, except as set forth on
Schedule 3 hereto.
(e) Schedule 4 hereto includes all Commercial Tort Claims asserted in any
judicial action before any Governmental Authority by or in favor of the New
Subsidiary as of the date hereof.
(f) Schedule 5 hereto lists all real property located in the United States that
is owned or leased by the New Subsidiary as of the date hereof.
(g) Schedule 6 hereto lists each Subsidiary of the New Subsidiary, together with
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) the certificate number(s) of the certificates
evidencing such Equity Interests and number and percentage of outstanding shares
of each class owned by the New Subsidiary (directly or indirectly) of such
Equity Interests and (iv) number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto.
5. The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.
6. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.
7. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the holders of the Obligations, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.

            ANCESTRY.COM DNA, LLC,
a Delaware limited liability company
      By:   /s/ Howard Hochhauser         Name:   Howard Hochhauser       
Title:   Chief Financial Officer     

Acknowledged and accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent

         
By:
  /s/ Brenda H. Little    
 
 
 
Name: Brenda H. Little    
 
  Title:   Vice President    

 

 



--------------------------------------------------------------------------------



 



Schedule 1
Taxpayer Identification Number; Organizational Number
Federal Taxpayer Identification Number: 27-5466780
Delaware Organizational Number: 4946660

 

 



--------------------------------------------------------------------------------



 



Schedule 2
Changes in Legal Name or State of Formation;
Mergers, Consolidations and other Changes in Structure
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 3
IP Rights
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 4
Commercial Tort Claims
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 5
Real Property Locations
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 6
Equity Interests
None.

 

 